DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 01/07/2021.
Claim Objections
Claims 1, 10 and 18 are objected to because of the following informalities: Claims 1, 10 and 18, last line recites “CAN and LIN communication layers”, which should be – Controller Area Network (CAN) and Local Interconnect Network (LIN) communication layers – in order to clarify the claim limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Martins et al. (US 2006/0082351), hereinafter Martins, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook.
Regarding claim 1, Bartlett discloses (see figures 1-3) a power regulator (figure 3, part 120) comprising: a power input (figure 3, part power input 115); a linear regulator (figure 3, part 320) (column 3; lines 32-39; regulator 320 can be… For example, a standard linear pass regulator can be used when the desired integrated power is less than the power  connected to the power input (figure 3, part power input 115) and a switched capacitor boost regulator (figure 3, part 340) (column 3; lines 40-45; a capacitive charge pump can be used to generate the desired integrated circuit power when the power provided by the system is less than that desired power. Alternatively, a "boost" regulator can be substituted for charge pump 340. Or charge pump 340 can be any device that provides an output voltage that is greater than the power supply voltage) connected to the power input (figure 3, part power input 115), wherein the linear regulator (figure 3, part 320) and the switched capacitor boost regulator (figure 3, part 340) are configured to operate mutually exclusively (figure 3, parts 320 and 340) (column 3; lines 55-65; control block 380 then provides an enable signal on lead 205 to regulator 320 when the determined voltage is greater than or equal to the desired voltage provided by the integrated circuit power. Otherwise, control block 380 provides an enable signal on lead 207 to charge pump 340 when the determined voltage is less than the desired voltage provided by the integrated circuit power); and a control logic (figure 3, parts 300, 380 and 390) configured to control operation (figure 3, parts 300, 380 and 390) of the linear regulator (figure 3, part 320) and the switched capacitor boost regulator (figure 3, part 340).
Bartlett does not expressly disclose a pass switched element configured to prevent the switched capacitor boost regulator from back feeding itself and to allow mutually exclusive operation with the linear regulator, and at least one of CAN and LIN communication layers. 
Martins teaches (see figures 1-7) a pass switched element (figure 5, part 228) configured to prevent (figure 5, part 228 [off-state]) the switched capacitor (figure 2, part 64; prevent the connection between Vout and Vin through the linear regulator 62 when switched capacitor boost regulator is operated 64) and to allow mutually exclusive operation with the linear regulator (figure 2, part 62) (paragraph [0047]; when the gate of the PMOS device 228 is high, the PMOS device 228 is turned off to prevent current flow from VMX[Vin] to VOUT. In contrast, if VINT is higher than the voltage at the intermediate node between the PMOS devices 228 and 230, the output bias network of transistors 236 and 238 is deactivated, such that the gate of the output PMOS device 228 is pulled low. When the gate of the output PMOS device 228 is pulled low, current can flow through the PMOS device 228 to charge V.OUT up to about VMX [Vin], provided that the PMOS device 230 also is turned on).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power regulator of Bartlett with the pass switched element features as taught by Martins, because it provides more efficient control at low power operation (paragraphs [0005]-[0007]).
Zook teaches (see figures 1-3) LIN communication layer (figure 1, part LIN communication layers generated by 180, 184 and 172).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power regulator generated by the combination of Bartlett and Martins with the communication features as taught by Zook, because it provides more efficient and reliable communication between devices with a communication network to obtain more complete and accurate control (paragraph [0034]).  

(see figures 1-3) the linear regulator (figure 3, part 320) and the switched capacitor boost regulator (figure 3, part 340) are arranged in electrical parallel (figure 3, part 320 and 340; connected in parallel between input 115 and output 125).
Regarding claim 3, Bartlett, Martins and Zook teach everything claimed as applied above (see claim 1). Further, Bartlett discloses (see figures 1-3) a power input sensor (figure 3, parts 307/311 and 360) connected to the power input (figure 3, part power input 115), and communicatively coupled to the control logic (figure 3, parts 300, 380 and 390).
Regarding claim 4, Bartlett, Martins and Zook teach everything claimed as applied above (see claim 3). Further, Bartlett discloses (see figures 1-3) the power input sensor (figure 3, parts 307/311 and 360) includes a voltage sensor (figure 3, parts 307/311).
Regarding claim 6, Bartlett, Martins and Zook teach everything claimed as applied above (see claim 1). Further, Bartlett discloses (see figures 1-3) the switched capacitor boost regulator (figure 3, part 340). However, Bartlett does not expressly disclose the switched capacitor boost regulator is characterized by a lack of an inductor.
Martins teaches (see figures 1-7) the switched capacitor boost regulator (figure 2, part 64) is characterized by a lack of an inductor (figure 4, part 150).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switched capacitor boost regulator of Bartlett with the switched capacitor boost regulator features as taught by Martins, because it reduces cost and space in the device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Martins et al. (US 2006/0082351), hereinafter Martins, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook, and further in view of de Cremoux (US 2020/0091816), hereinafter Cremoux.
Regarding claim 5, Bartlett, Martins and Zook teach everything claimed as applied above (see claim 4). Further, Bartlett discloses (see figures 1-3) the power input sensor (figure 3, parts 307/311 and 360) includes a voltage sensor (figure 3, parts 307/311). However, Bartlett does not expressly disclose a slew rate sensor.
Cremoux teaches (see figures 1-11) the power input sensor (figure 8, parts 812, 814 and 830) includes each of a voltage sensor (figure 8, part 812 and 830; sense the BAT voltage) and a slew rate sensor (figure 8, part 814) (paragraph [0038]; the charge pump controller further comprises a sensor coupled to the slew rate detector; the sensor being adapted to sense an amplitude of the source signal and to enable the slew rate detector upon identifying that the amplitude is below a certain value).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power input sensor of Bartlett with the slew rate sensor as taught by Martins and obtain the power input sensor includes each of a voltage sensor and a slew rate sensor, because it provides more robust and accurate input detection. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Martins et al. (US 2006/0082351), hereinafter Martins, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook, and further in view of Yamada (US 2012/0223690).
Regarding claim 7, Bartlett, Martins and Zook teach everything claimed as applied above (see claim 1). Further, Bartlett discloses (see figures 1-3) the control logic (figure 3,  includes an output (figure 3, part output at 390), and wherein the control logic (figure 3, parts 300, 380 and 390) is configured output a signal (figure 3, part 215) at the output (figure 3, part output at 390) and operating the switched capacitor boost regulator (figure 3, part 340) (column 3; lines 40-45; a capacitive charge pump can be used to generate the desired integrated circuit power when the power provided by the system is less than that desired power. Alternatively, a "boost" regulator can be substituted for charge pump 340. Or charge pump 340 can be any device that provides an output voltage that is greater than the power supply voltage). However, Bartlett does not expressly disclose the control logic includes an interrupt output, and wherein the control logic is configured output a signal at the interrupt output prior to operating the switched capacitor boost regulator.
Yamada teaches (see figures 1-4) the control logic (figure 1, parts 10 and 100) includes an interrupt output (figure 1, part output at 100), and wherein the control logic (figure 1, parts 10 and 100) is configured output a signal (figure 1, part Vus) at the interrupt output (figure 1, part output at 100) prior to operating the regulator (figure 1, parts 30 and 40; output a signal Vus at the interrupt output 100 prior to operate the regulator at this mode)(paragraph [0009]; a voltage reduction comparator that outputs an interrupt signal when the feedback voltage is lower than a voltage reduction threshold value set lower than the first reference voltage, and a PWM signal generator circuit that, in order to drive a switching element of the DC-DC converter, generates a PWM signal of a predetermined frequency based on the output voltage of the error amplifier when no interrupt signal is generated and, when an interrupt signal is generated, generates switch drive signals activating the switching element for an ON time determined based on the output voltage of the error amplifier, and deactivating the switching element for a predetermined time after the ON time has elapsed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Bartlett with the control features as taught by Yamada and obtain the control logic includes an interrupt output, and wherein the control logic is configured output a signal at the interrupt output prior to operating the switched capacitor boost regulator, because it prepare the circuit to an operation change to obtain better control performance of the circuit.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Martins et al. (US 2006/0082351), hereinafter Martins, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook, and further in view of Smith et al. (US 2008/0129219), hereinafter Smith.
Regarding claim 8, Bartlett, Martins and Zook teach everything claimed as applied above (see claim 1). Further, Bartlett discloses (see figures 1-3) the power input (figure 3, part power input 115) and each of the linear regulator (figure 3, part 320) and the switched capacitor boost regulator (figure 3, part 340). However, Bartlett does not expressly disclose a bulk capacitor.
Smith teaches (see figures 1-20) a bulk capacitor (figure 4, part C1) connected between the power input (figure 4, part power input Vbatt) and each of the linear regulator (figure 4, part 21) (paragraph [0014]; the voltage regulator is a step-down regulator, for example a linear regular) and the switched FET (figure 4, part Q1).
.
Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Smith et al. (US 2008/0129219), hereinafter Smith, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook.
Regarding claim 10, Bartlett discloses (see figures 1-3) a method (figures 1 and 3, part 120) for providing regulated power to a circuit (figure 3, part 130) comprising: receiving unregulated power (figures 1 and 3, part unregulated power  at 115) from a power source (figure 1, part 110) via a power input (figure 3, part power input 115); providing regulated power (figure 1, part regulated power at 125) using a linear regulator (figure 3, part 320) (column 3; lines 32-39; regulator 320 can be… For example, a standard linear pass regulator can be used when the desired integrated power is less than the power provided by system power supply) while the unregulated power (figures 1 and 3, part unregulated power at 115) exceeds a minimum power characteristic threshold (column 3; lines 55-65; control block 380 then provides an enable signal on lead 205 to regulator 320 when the determined voltage is greater than or equal to the desired voltage provided by the integrated circuit power); providing regulated power (figure 1, part regulated power at 125) using a switched capacitance boost regulator (figure 3, part 340) in response to the unregulated power (figures 1 and 3, part unregulated power at 115) falling below the minimum power characteristic (column 3; lines 40-45; a capacitive charge pump can be used to generate the desired integrated circuit power when the power provided by the system is less than that desired power. Alternatively, a "boost" regulator can be substituted for charge pump 340. Or charge pump 340 can be any device that provides an output voltage that is greater than the power supply voltage); and wherein operation of the linear regulator (figure 3, part 320) and the switched capacitance boost regulator (figure 3, part 340) is mutually exclusive (figure 3, parts 320 and 340) (column 3; lines 55-65; control block 380 then provides an enable signal on lead 205 to regulator 320 when the determined voltage is greater than or equal to the desired voltage provided by the integrated circuit power. Otherwise, control block 380 provides an enable signal on lead 207 to charge pump 340 when the determined voltage is less than the desired voltage provided by the integrated circuit power); and wherein the linear regulator (figure 3, part 320), and the switched capacitance boost regulator (figure 3, part 340) are comprised in a power regulator (figure 2, part 250).
Bartlett does not expressly disclose a vehicle controller; and at least one of CAN and LIN communication layers.
Smith teaches (see figures 1-20) a method for providing regulated power (figure 4, part 21; output power at Vscap) to a vehicle controller (paragraph [0417]; the two architectures mentioned above are also suitable for mid and high power devices. Examples of such applications include UPSs and drive systems for hybrid electric vehicles and electric vehicles).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention (for intended use purpose) to apply the power regulator of 
Zook teaches (see figures 1-3) LIN communication layer (figure 1, part LIN communication layers generated by 180, 184 and 172).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power regulator generated by the combination of Bartlett and Smith with the communication features as taught by Zook and obtain the linear regulator, the switched capacitance boost regulator, and LIN communication layer are comprised in a power regulator, because it provides more efficient and reliable communication between devices with a communication network to obtain more complete and accurate control (paragraph [0034]).  
Regarding claim 11, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 10). Further, Bartlett discloses (see figures 1-3) the minimum power characteristic threshold is a voltage threshold (figure 2, part 230) (column 2; lines 55-67; sense and management block 230 preferably detects the system power supply voltage from lead 115 and determines whether the system power supply voltage is greater than, equal to or less than the desired output voltage of integrated circuit power supply 250. Once the system power supply voltage is determined, sense and management block 230 provides a signal, preferably an enable signal, that represents whether the system power supply voltage is greater than, equal to or less than the desired output voltage of integrated circuit power supply 250).
Regarding claim 12, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 11). Further, Bartlett discloses (see figures 1-3) detecting a voltage rate  of power received at the power input (figure 3, part power input 115) using a power characteristic sensor (figure 3, parts 307/311 and 360).
Regarding claim 14, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 12). Further, Bartlett discloses (see figures 1-3) disengaging (figure 3, part through enable signal 205) the linear regulator (figure 3, part 320) and engaging (figure 3, part through enable signal 207)  the switched capacitance boost regulator (figure 3, part 340) in response to the sensed power characteristic (figure 3, part from 307/311 and 360) falling below the minimum power characteristic threshold (column 3; lines 40-45; a capacitive charge pump can be used to generate the desired integrated circuit power when the power provided by the system is less than that desired power. Alternatively, a "boost" regulator can be substituted for charge pump 340. Or charge pump 340 can be any device that provides an output voltage that is greater than the power supply voltage).
Regarding claim 15, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 14). Further, Bartlett discloses (see figures 1-3) the minimum power characteristic threshold includes a voltage threshold (figure 2, part 230) (column 2; lines 55-67; Sense and management block 230 preferably detects the system power supply voltage from lead 115 and determines whether the system power supply voltage is greater than, equal to or less than the desired output voltage of integrated circuit power supply 250. Once the system power supply voltage is determined, sense and management block 230 provides a signal, preferably an enable signal, that represents whether the system power supply voltage is greater than, .
Regarding claim 16, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 12). Further, Bartlett discloses (see figures 1-3) providing regulated power (figure 1, part regulated power at 125) using the switched capacitance boost regulator (figure 3, part 340) comprises drawing power the power input (figure 3, part power input 115). However, Bartlett does not expressly disclose a bulk capacitor.
Smith teaches (see figures 1-20) a bulk capacitor (figure 4, part C1) connected to the power input (figure 4, part power input Vbatt).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power regulator of Bartlett with the bulk capacitor features as taught by Smith and obtain providing regulated power using the switched capacitance boost regulator comprises drawing power from a bulk capacitor connected to the power input, because it reduces input ripples to obtain more efficient power regulation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Smith et al. (US 2008/0129219), hereinafter Smith, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook, and further in view of Yamada (US 2012/0223690).
Regarding claim 13, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 12). Further, Bartlett outputting (figure 3, part output at 390) a signal (figure 3, part 215) to a connected controller (figure 3, part internal connected controller at feedback of 320 and 340) in response to the sensed power characteristic (figure 3, parts 307/311 and 360) approaching the minimum power characteristic threshold (column 2; lines 55-67; Sense and management block 230 preferably detects the system power supply voltage from lead . However, Bartlett does not expressly disclose an interrupt signal.
Yamada teaches (see figures 1-4) outputting (figure 1, part output at 100) an interrupt signal (figure 1, part Vus) to a connected controller (figure 1, part 200) in response to the sensed power characteristic (figure 1, part from 50) approaching the minimum power characteristic threshold (figure 1, part 100; input threshold at inverting input) (paragraph [0009]; a voltage reduction comparator that outputs an interrupt signal when the feedback voltage is lower than a voltage reduction threshold value set lower than the first reference voltage, and a PWM signal generator circuit that, in order to drive a switching element of the DC-DC converter, generates a PWM signal of a predetermined frequency based on the output voltage of the error amplifier when no interrupt signal is generated and, when an interrupt signal is generated, generates switch drive signals activating the switching element for an ON time determined based on the output voltage of the error amplifier, and deactivating the switching element for a predetermined time after the ON time has elapsed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Bartlett with the control features .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Smith et al. (US 2008/0129219), hereinafter Smith, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook, and further in view of Martins et al. (US 2006/0082351), hereinafter Martins.
Regarding claim 17, Bartlett, Smith and Zook teach everything claimed as applied above (see claim 10). Further, Bartlett discloses (see figures 1-3) the switched capacitor boost regulator (figure 3, part 340). However, Bartlett does not expressly disclose the switched capacitor boost regulator is characterized by an absence of an inductor.
Martins teaches (see figures 1-7) the switched capacitor boost regulator (figure 2, part 64) is characterized by an absence of an inductor (figure 4, part 150).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switched capacitor boost regulator of Bartlett with the switched capacitor boost regulator features as taught by Martins, because it reduces cost and space in the device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 6,262,567), in view of Onishi (US 2018/0152041), and further in view of de Cremoux (US 2020/0091816), hereinafter Cremoux, and further in view of Zook et al. (US 2017/0077853), hereinafter Zook.
Regarding claim 18, Bartlett discloses (see figures 1-3) a low drop out regulator (figures 1 and 3, part 120) for system (figures 1 and 3, part 130) including: a DC power source (figure 1, part 110); a linear regulator (figure 3, part 320)  connected to the DC power source (figures 1 and 3, part 110; through 115) and a switched capacitance boost regulator (figure 3, part 340) (column 3; lines 40-45; a capacitive charge pump can be used to generate the desired integrated circuit power when the power provided by the system is less than that desired power. Alternatively, a "boost" regulator can be substituted for charge pump 340. Or charge pump 340 can be any device that provides an output voltage that is greater than the power supply voltage) connected to the DC power source (figures 1 and 3, part 110; through 115), the linear regulator (figure 3, part 320) and the switched capacitance boost regulator (figure 3, part 340) being in electrical parallel (figure 3, parts 320 and 340); a battery voltage sensor (figure 2, part 230) configured to detect an output voltage the DC power source (figure 1, part 110) (column 2; lines 55-67; sense and management block 230 preferably detects the system power supply voltage from lead 115 and determines whether the system power supply voltage is greater than, equal to or less than the desired output voltage of integrated circuit power supply 250. Once the system power supply voltage is determined, sense and management block 230 provides a signal, preferably an enable signal, that represents whether the system power supply voltage is greater than, equal to or less than the desired output voltage of integrated circuit power supply 250); a control logic module (figure 3, parts 300, 380 and 390) configured to control the linear regulator (figure 3, part 320) and the switched capacitance boost (figure 3, part 340) such that the linear regulator (figure 3, part 320) and the switched capacitance boost regulator (figure 3, part 340) are operated in a mutually exclusive manner (figure 3, parts 320 and 340) (column 3; lines 55-65; control block 380 then provides an enable signal on lead 205 to regulator 320 when the determined voltage is greater than or equal to the desired voltage provided by the integrated circuit power. Otherwise, control block 380 provides an enable signal on lead 207 to charge pump 340 when the determined voltage is less than the desired voltage provided by the integrated circuit power); the control logic module (figure 3, parts 300, 380 and 390) determining a power dip (figure 1, part through 307/311 and 360 detection) at the DC power source (figure 1, part 110); an output current (figure 1, part 320; output current) of the linear regulator (figure 1, part 320).
Bartlett does not expressly disclose vehicle systems; a battery voltage and slew rate sensor configured to detect an output voltage and slew rate of the DC power source; a reset control module configured to output a reset signal in response to the control logic module determining a power dip at the DC power source will exceed a predefined duration; an overcurrent detection sensor configured to detect an output current of the linear regulator and provide the detected output current to the control logic module; and a thermal shutdown module configured to monitor a temperature of the control logic module and initiate a shutdown in response to temperatures exceeding a threshold; and at least one of CAN and LIN communication layers.
Onishi teaches (see figures 1-19) a regulator (figure 2) for vehicle systems (paragraph [0059]; various electronic apparatuses can be envisioned such as a hearing aid, a watch, a biological information measuring an electric car, and an electric bicycle); a reset control module (figure 8, part 54C) configured to output a reset signal (figure 8, part reset signal from 54C to 58) in response to the control logic module (figure 8, part 70; through XPOR) (paragraph [0137]; a power-on reset circuit 70 in FIG. 8 outputs a power-on reset signal XPOR based on the voltage VCC (VD5, in actuality). In a period in which the power receiving unit 52 is receiving power, and the VCC is a sufficiently high voltage, the power-on reset signal XPOR is at a high level (inactive), and the charging system circuits such as the control unit 54C enter an operable state. On the other hand, when the electronic apparatus 510 has been removed, the power receiving unit 52 no longer receives power, and VCC (VD5) decreases, the power-on reset signal XPOR is at a low level (active), and the charging system circuits such as the control unit 54C enter a reset state) determining a power dip at the DC power source (figure 8, part VCC) will exceed a predefined duration (figure 10, parts XPOR and reset period) (paragraph [0124]; a timer end error of a charging time exceeding a predetermined period [6 to 8 hours, for example]); an overcurrent detection sensor (figure 2, part overcurrent detection at 64) configured to detect an output current (paragraph [0084]; The detection unit 64 performs various detection operations… Detection of over-discharge, over-voltage, over-current, and abnormal temperature (high temperature, low temperature) are envisioned as detection operations performed by the detection unit 64… Also, over-discharge protection  and provide the detected output current (figure 2, part detected output current from 64 to 54) to the control logic module (figure 2, part 54); and a thermal shutdown module (figure 2, part thermal shutdown module at 64) configured to monitor a temperature (paragraph [0084]; the detection unit 64 performs various detection operations… a temperature detection voltage from an unshown temperature detection unit… Detection of over-discharge, over-voltage, over-current, and abnormal temperature (high temperature, low temperature) are envisioned as detection operations performed by the detection unit 64) of the control logic module (figure 2, part 54) and initiate a shutdown in response to temperatures exceeding a threshold (figure 2, part thermal shutdown module at 64) (paragraph [0125]; in the case where abnormal temperature occurs as an abnormality on the power receiving side as well, normal power transmission by the power transmission unit 12 is suspended, and intermittent power transmission for removal detection is performed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the regulator of Bartlett with the vehicle and protection features as taught by Onishi and obtain a low drop out regulator for vehicle systems; a battery voltage and slew rate sensor configured to detect an output voltage and slew rate of the DC power source; a reset control module configured to output a reset signal in response to the control logic module determining a power dip at the DC power source will exceed a predefined duration; an overcurrent detection sensor configured to detect an output current of the linear regulator and provide the detected output current to the control logic module; and a (paragraph [0124]).
Cremoux teaches (see figures 1-11) a battery voltage and slew rate sensor (figure 8, parts 812, 814 and 830) configured to detect an output voltage (figure 8, part 812 and 830; sense the BAT voltage) and slew rate of the DC power source (figure 8, part 814) (paragraph [0038]; the charge pump controller further comprises a sensor coupled to the slew rate detector; the sensor being adapted to sense an amplitude of the source signal and to enable the slew rate detector upon identifying that the amplitude is below a certain value).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power input sensor of Bartlett with the slew rate sensor as taught by Martins and obtain a battery voltage and slew rate sensor configured to detect an output voltage and slew rate of the DC power source, because it provides more robust and accurate input detection. 
Zook teaches (see figures 1-3) LIN communication layer (figure 1, part LIN communication layers generated by 180, 184 and 172).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power regulator generated by the combination of Bartlett, Onishi and Cremoux with the communication features as taught by Zook, because it provides more efficient and reliable communication between devices with a communication network to obtain more complete and accurate control (paragraph [0034]).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/C.O.R. /
Examiner, Art Unit 2839
	
	


	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839